                     Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 1 of 16


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12

          13
                                           UNITED STATES DISTRICT COURT
          14
                                        NORTHERN DISTRICT OF CALIFORNIA
          15
                                                   SAN FRANCISCO DIVISION
          16

          17
                 TERRELL ABERNATHY, et al.,                     CASE NOS. 3:19-cv-07545-WHA
          18                                                              3:19-cv-07646-WHA
                                    Petitioners,
          19                                                    REPLY IN SUPPORT OF RESPONDENT’S
                       v.                                       MOTION TO STAY PENDING FINAL
          20                                                    APPROVAL OF CLASS SETTLEMENT
                 DOORDASH, INC.,
          21                                                    Action Filed: November 15, 2019
                                    Respondent.
          22
                 ______________________________________         Hearing Date: February 10, 2020
          23                                                    Hearing Time: 2:00 p.m.
                 CHRISTINE BOYD, et al.,                        Hearing Place: Courtroom 12 – 19th Floor
          24                                                    Honorable William Alsup
                                    Petitioners,
          25
                       v.
          26
                 DOORDASH, INC.,
          27
                                    Respondent.
          28

Gibson, Dunn &
Crutcher LLP
                  REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                             3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                        Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 2 of 16

                                                                       TABLE OF CONTENTS
            1
                                                                                                                                                          Page
            2    INTRODUCTION ................................................................................................................................ 1
            3    ARGUMENT ........................................................................................................................................ 2
            4              A.         The Marciano Settlement Is Proper And Any Petitioner Who Is Unhappy With
                                      Its Terms May Opt Out ................................................................................................. 2
            5
                           B.         All Three Relevant Factors Favor A Stay ..................................................................... 4
            6
                                      1.         No Damage Will Result From A Stay .............................................................. 5
            7
                                      2.         Absent A Stay, Petitioners And DoorDash May Be Harmed ........................... 8
            8
                                      3.         A Stay Would Simplify The Issues Before This Court ..................................... 9
            9
                 CONCLUSION ................................................................................................................................... 10
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                           i
Crutcher LLP
                    REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                               3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                       Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 3 of 16

                                                                  TABLE OF AUTHORITIES
            1
                                                                                                                                                   Page(s)
            2
                 Cases
            3
                 Allen v. Bedolla,
            4
                     787 F.3d 1218 (9th Cir. 2015).......................................................................................................2, 7
            5
                 Bellows v. NCO Financial Systems, Inc.,
            6        2009 WL 10725741 (S.D. Cal. July 13, 2009) .................................................................................3

            7    Bernstein v. Virgin Am., Inc.,
                    2018 WL 3349183 (N.D. Cal. July 9, 2018) .....................................................................................9
            8
                 Blue Cross & Blue Shield of Alabama v. Unity Outpatient Surgery Center, Inc.,
            9       490 F.3d 718 (9th Cir. 2007).........................................................................................................6, 7
          10
                 Brown v. Price,
          11        2017 WL 3207235 (D. Or. July 26, 2017) ........................................................................................5

          12     Casserly v. Power Balance, LLC,
                    2011 WL 13220130 (C.D. Cal. June 13, 2011) ................................................................................6
          13
                 In re: CenturyLink Sales Practices & Secs. Litig.,
          14         No. 0:17-cv-02832-MJD-KMM (Jan. 24, 2020)...............................................................................1
          15
                 Christensen v. CLP Res., Inc.,
          16        2015 WL 13764185 (C.D. Cal. Nov. 16, 2015) ................................................................................5

          17     Cotter v. Lyft, Inc.,
                    193 F. Supp. 3d 1030 (N.D. Cal. 2016) ............................................................................................4
          18
                 Dependable Highway Exp., Inc. v. Navigators Ins. Co.,
          19        498 F.3d 1059 (9th Cir. 2007)...........................................................................................................6
          20     Hanlon v. Chrysler Corp.,
          21        150 F.3d 1011 (9th Cir. 1998)...........................................................................................................2

          22     Hurrle v. Real Time Resolutions, Inc.,
                    2016 WL 4575740 (W.D. Wash. Jan. 6, 2016) .................................................................................4
          23
                 Iowa Utils. Bd. v. FCC,
          24        109 F.3d 418 (8th Cir. 1996).............................................................................................................8
          25     Jian Guo v. ZTO Express (Cayman) Inc.,
                     2017 WL 6547746 (N.D. Cal. Dec. 22, 2017) .................................................................................7
          26

          27     Jones v. Travelers Cas. Ins. Co. of Am.,
                    2013 WL 4511648 (N.D. Cal. Aug. 22, 2013) ..................................................................................7
          28

Gibson, Dunn &                                                                        1
Crutcher LLP
                          DOORDASH’S MOTION TO STAY PROCEEDINGS PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                            3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                       Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 4 of 16

                                                                 TABLE OF AUTHORITIES
            1                                                          (continued)
            2    K.H.B. by & through K.D.B. v. UnitedHealthcare Ins. Co.,                                                                  Page
                    2018 WL 4913666 (N.D. Cal. Oct. 10, 2018) ...................................................................................7
            3

            4    Lockyer v. Mirant Corp.,
                    398 F.3d 1098 (9th Cir. 2005).......................................................................................................6, 7
            5
                 Marciano v. DoorDash,
            6      CGC-15-548102 (Cal. Sup. Ct. July 12, 2018) .................................................................................4
            7    Marsh v. Zaazoom Sols., LLC,
                   2014 WL 12642788 (N.D. Cal. Jan. 22, 2014) .................................................................................5
            8
                 Meras Eng’g, Inc. v. CH2O, Inc.,
            9
                    2013 WL 146341 (N.D. Cal. Jan. 14, 2013) .............................................................................6, 7, 8
          10
                 Pascal v. Concentra, Inc.,
          11        2019 WL 5458282 (N.D. Cal. Oct. 24, 2019) ...................................................................................7

          12     Pieterson v. Wells Fargo Bank, N.A.,
                     2019 WL 1466963 (N.D. Cal. Feb. 13, 2019)...........................................................................2, 4, 9
          13
                 Singer v. Postmates,
          14
                    4:15-cv-01284-JSW (N.D. Cal. April 25, 2018) ...............................................................................4
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                      iii
Crutcher LLP
                    REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                            3:19-cv-07545-WHA & 3:19-cv-07646-WHA
                      Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 5 of 16


            1                                               INTRODUCTION
            2           Petitioners claim they want to resolve their disputes with DoorDash with “speed and
            3    efficiency”—and that is just what the pending Marciano settlement offers. But rather than wait a short
            4    time to determine how many Petitioners wish to accept the settlement terms and quickly resolve their
            5    claims with DoorDash, Keller Lenkner urges the Court to send the parties back to AAA, so it can try
            6    to force DoorDash to pay millions of dollars in non-refundable filing fees and then have Petitioners
            7    decide whether to accept the settlement and dismiss their arbitrations. Doing so would not further the
            8    FAA’s objectives; instead, it would impose needless, non-refundable costs on DoorDash while
            9    delaying resolution of Petitioners’ claims.
          10            Where, as here, a class action settlement would encompass overlapping arbitrations, a stay is
          11     consistent with the FAA. Indeed, courts regularly enjoin ongoing arbitrations so that a pending class
          12     settlement can run its course. Since DoorDash filed its stay motion, the federal court in the CenturyLink
          13     case enjoined all overlapping arbitrations to prevent Keller Lenkner from further undermining a
          14     pending class settlement. Supp. Lipshutz Decl. Ex. J. Here, no Petitioner purports to have a live
          15     arbitration with DoorDash, and it makes no sense to initiate brand new arbitrations before any Petitioner
          16     even has the chance to consider the class settlement.
          17            In light of these facts and others, all three relevant factors favor a stay.
          18            First, Petitioners will not suffer damage from a stay. They do not dispute that they will have
          19     the option to opt out of the $39.5 million Marciano settlement if they are unhappy with its terms. They
          20     also do not dispute that there is little chance that arbitrations will even begin—let alone be resolved—
          21     by the time the Marciano settlement is approved. Thus, the only possible reason that Keller Lenkner
          22     wants to avoid the stay, and deprive its clients of a chance to consider the settlement terms before
          23     incurring additional attorney fees and costs, is to impose nonrefundable filing fees on DoorDash.
          24            Second, both Petitioners and DoorDash are likely to be harmed absent a stay. The evidence
          25     submitted in both this case and CenturyLink shows that Petitioners face a real risk of confusion or
          26     manipulation if they proceed to arbitration while the Marciano settlement is being approved. A stay
          27     here would accomplish the same goal as the injunction in CenturyLink: to ensure that Keller Lenkner
          28     does not “manipulate[] [its] clients into choosing arbitration” over a settlement that may be a better

Gibson, Dunn &
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                      Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 6 of 16


            1    option for them. Dkt. 158-1 Ex. D ¶ 15. A stay will also prevent harm to DoorDash by ensuring that
            2    it does not pay millions of dollars in non-refundable filing fees for Petitioners who may choose to
            3    accept the Marciano settlement.
            4           Third, a stay would simplify the issues before the Court by clarifying “what claims remain in
            5    this case and who may pursue them.” Pieterson v. Wells Fargo Bank, N.A., 2019 WL 1466963, at *3
            6    (N.D. Cal. Feb. 13, 2019). Indeed, a stay could resolve claims brought by thousands of Petitioners.
            7           Thus, DoorDash requests an order staying proceedings pending final approval of the Marciano
            8    settlement and requiring the parties to submit a joint status report in 90 days.
            9                                                 ARGUMENT
          10     A.     The Marciano Settlement Is Proper And Any Petitioner Who Is Unhappy With Its
                        Terms May Opt Out
          11
                        As a threshold matter, both DoorDash’s settlement discussions with plaintiffs’ counsel in
          12
                 Marciano and the proposed settlement terms are entirely proper.            Petitioners baselessly accuse
          13
                 DoorDash of engaging in a “secret meeting” with plaintiffs’ counsel in Marciano (Dkt. 165 at 4), but
          14
                 they cite no authority for the supposed obligation to disclose settlement discussions before an
          15
                 agreement is reached or a deal signed. Nor would such an obligation make sense. Prematurely
          16
                 disclosing potential settlements could undermine the parties’ respective bargaining positions, or entice
          17
                 other plaintiffs’ attorneys to try to propose a better deal, creating a reverse auction. In general,
          18
                 prematurely disclosing a non-final settlement threatens the completion of an actual settlement,
          19
                 frustrating public policy. See Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir. 2015) (noting the “strong
          20
                 judicial policy that favors settlements, particularly where complex class action litigation is concerned”).
          21
                        The proposed Marciano settlement agreement allows any Petitioner who believes the settlement
          22
                 terms are not in his or her best interest to opt out. Dkt. 158-1 Ex. B § 7.1. The opt-out process protects
          23
                 class members—including Petitioners—by ensuring they make a personal choice regarding whether to
          24
                 participate in the settlement. The “wet ink” requirement, for example, ensures that class members are
          25
                 not opted out of the settlement without their personal informed consent, including by an attorney they
          26
                 might not realize purports to represent them. See Dkt. 157 at 16–17 (DoorDash’s unrebutted argument
          27
                 that over 400 Petitioners appear on at least one other plaintiff’s firm’s client list); see also Hanlon v.
          28
                 Chrysler Corp., 150 F.3d 1011, 1024 (9th Cir. 1998) (“The right to participate, or to opt-out, is an
Gibson, Dunn &                                                       2
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                      Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 7 of 16


            1    individual one and should not be made by the class representative or the class counsel.”). That is why
            2    courts approving class settlements regularly ensure that members personally opt out. Recently, in
            3    O’Connor v. Uber Technologies, Inc., this Court approved a settlement agreement that expressly
            4    required opt-out requests to be submitted by the settlement class member, even if the class member
            5    was represented by counsel. Supp. Lipshutz Decl. Ex. K, ¶ 182. Similarly, in Bellows v. NCO
            6    Financial Systems, Inc., 2009 WL 10725741, at *1 (S.D. Cal. July 13, 2009), the settlement agreement
            7    provided that “[t]o be effective, the written request for exclusion must be signed by the Class Member
            8    and state: the Class Member’s full name, address, and telephone number.” In Bellows, an attorney
            9    submitted a single opt-out letter on behalf of 62 class members. Id. at *1. The court rejected the letter
          10     because it violated the settlement agreement’s requirement that requests for exclusion be signed
          11     personally by the class member and because the attorney had not discussed opting out of the settlement
          12     with any of his clients. Id. at *2. This is the very concern the parties in Marciano seek to mitigate
          13     through the opt-out limitations, which are all the more reasonable in light of the unrebutted evidence
          14     of manipulation in CenturyLink and that court’s subsequent injunction of Keller Lenkner’s arbitrations.
          15            Petitioners’ attacks on the substance of the proposed Marciano settlement, see Dkt. 165 at 9–
          16     11, are unfounded. As discussed above, to the extent Petitioners are unhappy with the $39.5 million
          17     settlement, they may opt out. In any event, the Marciano court is tasked with reviewing and potentially
          18     approving the settlement and opt-out procedures. And that approval will occur only if the court
          19     determines that the settlement is fair and reasonable to the class members. The Marciano court will
          20     hear objections to the proposed agreement (including objections from Keller Lenkner) shortly. Keller
          21     Lenkner is actively trying to intervene in Marciano and, even if its motion to intervene is denied, it has
          22     already filed a lengthy objection to the settlement and succeeded in delaying those proceedings. After
          23     Keller Lenkner requested that the Marciano court postpone the preliminary approval hearing, the court
          24     continued the hearing. Then, just days before the scheduled January 30, 2020 hearing, the Marciano
          25     court sua sponte issued an order determining that the action “is a complex case” and vacated the hearing
          26     on the motion for preliminary approval of the settlement. Supp. Lipshutz Decl. Ex. L. The parties are
          27     awaiting a new hearing date “once the matter has been reassigned to the” complex civil litigation
          28     department. Keller Lenkner has contributed to these delays. DoorDash has not.

Gibson, Dunn &                                                      3
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                        Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 8 of 16


            1             Petitioners raise various concerns with the Marciano settlement that DoorDash and Marciano
            2    have properly addressed in that case. See, e.g., Supp. Lipshutz Decl. Exs. M, N. Petitioners particularly
            3    take issue with the fact that settlement would “releas[e] . . . the individual claims of all California and
            4    Massachusetts Dashers, including Petitioners, whom DoorDash knows are already represented by
            5    counsel and have filed individual actions.” See Dkt. 165 at 4. But Petitioners cite nothing, nor could
            6    they, suggesting that class settlements may encompass only unrepresented parties. As Petitioners have
            7    acknowledged, DoorDash is free to offer a settlement to them at any time. See Dkt. 151 at 22. In
            8    August 2019, for example, DoorDash served Rule 998 offers of judgment on 245 clients of Keller
            9    Lenkner. Dkt. 158-1 ¶ 8. 13 claimants accepted those offers. Id.
          10              Moreover, despite attempts to undermine the settlement in Marciano, Petitioners fail to
          11     acknowledge the many successful settlements that Marciano’s counsel has secured “on behalf of gig
          12     economy workers.” Supp. Lipshutz Decl. Ex. O; see, e.g., Marciano v. DoorDash (“Maricano I”),
          13     CGC-15-548102 (Cal. Sup. Ct. July 12, 2018) ($5 million settlement); Cotter v. Lyft, Inc., 193 F. Supp.
          14     3d 1030, 1032 (N.D. Cal. 2016) ($27 million settlement); Singer v. Postmates, 4:15-cv-01284-JSW
          15     (N.D. Cal. Apr. 25, 2018) ($8.75 million settlement). Here, the negotiations with Marciano’s counsel
          16     resulted in a $39.5 million proposed settlement. There is no reason to doubt that the settlement will be
          17     approved and Petitioners will be able to evaluate whether it is in their best interest to accept the terms
          18     and release their claims or to opt out and continue litigating.
          19     B.       All Three Relevant Factors Favor A Stay
          20              Courts regularly stay proceedings pending settlements of related cases, including when the
          21     overlapping settlement may streamline—rather than totally eliminate—the claims before the court.
          22     See, e.g., Pieterson, 2019 WL 1466963, at *1 (staying proceedings pending settlement approval
          23     proceedings in another case even where it was not clear that the settlement would fully dispose of every
          24     claim in the stayed action); Hurrle v. Real Time Resolutions, Inc., 2016 WL 4575740, at *2 (W.D.
          25     Wash. Jan. 6, 2016) (granting motion to stay pending settlement in another case, even where “the nature
          26     and extent of th[e] impact [of the overlapping settlement] is unclear”); Christensen v. CLP Res., Inc.,
          27     2015 WL 13764185, at *4 (C.D. Cal. Nov. 16, 2015) (granting motion to stay pending final approval
          28     of settlements in two other cases).

Gibson, Dunn &                                                       4
Crutcher LLP
                      REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                  3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                        Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 9 of 16


            1             Petitioners ignore the fact that several courts have already granted DoorDash’s motions to stay
            2    parallel actions that would be encompassed by the proposed settlement in Marciano. Dkt. 135-1. They
            3    fail to acknowledge that Judge Beeler recently stayed an overlapping FLSA action against DoorDash
            4    “pending final approval of the class settlement in Marciano,” finding that a “stay is in the best interests
            5    of judicial efficiency and comity.” Dkt. 158-1 Ex. A. And they ignore that the California Court of
            6    Appeal has likewise stayed two misclassification actions against DoorDash pending approval of the
            7    Marciano settlement. Id. Exs. E, F.
            8             This Court, too, should enter a stay because all three relevant factors favor a stay.
            9             1.      No Damage Will Result From A Stay
          10              Petitioners argue that the FAA requires the Court to compel arbitration “[w]ithout [d]elay.”
          11     Dkt. 165 at 13. But courts regularly enjoin overlapping arbitrations pending a class settlement. See,
          12     e.g., Supp. Lipshutz Decl. Ex. J; Brown v. Price, 2017 WL 3207235 (D. Or. July 26, 2017) (enjoining
          13     arbitrations even before a motion for preliminary approval was filed); Marsh v. Zaazoom Sols., LLC,
          14     2014 WL 12642788 (N.D. Cal. Jan. 22, 2014) (enjoining overlapping arbitrations upon preliminary
          15     approval of class settlement).
          16              The brief stay DoorDash requests is a far less drastic remedy than the injunctions entered by
          17     the CenturyLink court and others. And a stay is particularly appropriate here where AAA is not
          18     proceeding “quickly” even with those arbitrations for which DoorDash paid the filing fees several
          19     months ago. Dkt. 165 at 13. Thus, a brief stay to determine which Petitioners decide to accept the
          20     Marciano settlement will not impede the arbitrations or otherwise undermine the FAA’s objectives. 1
          21              Because Petitioners can opt out of the Marciano settlement, Dkt. 158-1 Ex. B. § 6.2, a brief
          22     stay would not “forc[e]” them to participate in class proceedings, Dkt. 165 at 10, or otherwise damage
          23     Petitioners. In fact, the opposite is true: A stay will promote “the orderly course of justice” by
          24     providing time to decide whether they want to accept the terms of the settlement before proceeding to
          25

          26      1
                       In a footnote, Petitioners argue that “DoorDash is responsible for any delays in those [initial 250]
                       arbitrations,” but fail to cite any facts or evidence to support this allegation. Dkt. 165 at 17 n.5. As
          27           explained above, the delays in these 250 arbitrations are due to the difficulties AAA has
                       experienced in handling so many simultaneous claims filed by Keller Lenkner; in particular, finding
          28           acceptable, qualified arbitrators to arbitrate these claims. Dkt. 35-5 ¶ 6; Dkt. 157-2 ¶ 5. DoorDash
                       is not responsible for these difficulties.
Gibson, Dunn &                                                            5
Crutcher LLP
                      REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                  3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                       Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 10 of 16


            1    arbitration. See Casserly v. Power Balance, LLC, 2011 WL 13220130, at *1 (C.D. Cal. June 13, 2011)
            2    (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005)). Petitioners’ request—to rush
            3    to arbitration now, impose millions of dollars of fees on DoorDash, wait in a growing backlog of
            4    proceedings before the AAA, and then decide whether to accept the Marciano settlement and dismiss
            5    their AAA cases—does not promote the orderly course of justice. 2
            6             To be clear, DoorDash does not seek an indefinite stay. As explained above, the hearing on the
            7    motion for the preliminary approval of the Marciano settlement was continued following a request by
            8    Keller Lenkner (not DoorDash), and later pursuant to an order the court issued sua sponte. Once the
            9    Marciano action is reassigned to a judge in the complex division, a hearing date will be set on the
          10     motion for preliminary approval. See Supp. Lipshutz Decl. Ex. L. And once preliminary approval is
          11     granted, notice must be sent to class members within 45 days. Dkt. 158-1 Ex. A §§ 6.1, 6.3.
          12              Petitioners’ cases citing an “indefinite stay,” see Dkt. 165 at 15, are therefore distinguishable.
          13     In Blue Cross & Blue Shield of Alabama v. Unity Outpatient Surgery Center, Inc., 490 F.3d 718, 723–
          14     24 (9th Cir. 2007), the district court granted stays pending the resolution of related criminal
          15     investigations “without mentioning duration,” which “could easily last as long as the five- or six-year
          16     limitations period in the criminal cases.” There is no risk of a half-decade stay here. In Dependable
          17     Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1067 (9th Cir. 2007), the Ninth Circuit
          18     reversed the district court court’s stay order which “provide[d] no specific deadline for when the stay
          19     will terminate” and “nearly two years [had] passed since the order issued” at the time of the appeal.
          20     Here, the hearing on the motion for preliminary approval of class settlement will be held once the action
          21     is reassigned—which should occur in a matter of weeks, not years. In Meras Eng’g, Inc. v. CH2O,
          22     Inc., 2013 WL 146341, at *5 (N.D. Cal. Jan. 14, 2013), the requested stay would have required
          23     “proceedings be halted through the pendency of two sequential lawsuits.” Two other cases are
          24     inapposite for similar reasons. See Pascal v. Concentra, Inc., 2019 WL 5458282 (N.D. Cal. Oct. 24,
          25

          26
                  2
                       Petitioners have not “been fighting for the better part of a year merely to gain access to arbitration.”
          27           Dkt. 165 at 8. According to Petitioners’ own motion, DoorDash’s first fee deadline in AAA
                       regarding Petitioners’ claims was October 14, 2019—less than four months ago. Dkt. 151 at 17.
          28           And Petitioners are the ones who asked AAA to close their cases on November 6, 2019. Dkt. 35-
                       5 ¶ 11.
Gibson, Dunn &                                                         6
Crutcher LLP
                      REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                  3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                       Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 11 of 16


            1    2019) (denying stay pending potential future guidance from FCC regarding statutory definition); Jian
            2    Guo v. ZTO Express (Cayman) Inc., 2017 WL 6547746, at *3 (N.D. Cal. Dec. 22, 2017) (denying stay
            3    request pending Supreme Court review of the “very issue presented … in this case” as it was “not
            4    presently known when the Supreme Court will issue a decision”).
            5             Petitioners’ remaining cases fare no better. In Lockyer v. Mirant, 398 F.3d 1098, 1113 (9th Cir.
            6    2005), the Ninth Circuit held that the suit at issue, equitable relief sought by the Attorney General,
            7    “qualified under the exception to the automatic stay for ‘police or regulatory power’” and that a
            8    discretionary stay was not justified under those circumstances. Those issues are not present here. In
            9    K.H.B. by & through K.D.B. v. UnitedHealthcare Ins. Co., 2018 WL 4913666, at *4–5 (N.D. Cal. Oct.
          10     10, 2018), this Court granted a motion to transfer, finding that “the totality of the circumstances and
          11     reasons of equity counsel in favor of transferring this action to the District of Utah where venue is
          12     proper and a similar, first-filed action is already underway,” as opposed to staying the proceedings
          13     pending the Utah action. The circumstances there are wholly distinct from DoorDash’s motion here.
          14     Finally, in Jones v. Travelers Cas. Ins. Co. of Am., 2013 WL 4511648, at *3 (N.D. Cal. Aug. 22, 2013),
          15     this Court determined that plaintiffs established harm because their allegations suggested that
          16     defendants “employ[ed] a policy that directly discriminates against … groups” protected under the Fair
          17     Housing Act and Fair Employment and Housing Act. No such allegations are at issue here. 3
          18              Petitioners argue that a stay is inappropriate since DoorDash must show a clear case of hardship
          19     or inequity absent the stay. Dkt. 165 at 17. But this misstates the law—before DoorDash “is obligated
          20     to show a clear case of hardship,” Petitioners “must first make out a fair possibility that they will be
          21     harmed by the stay.” Meras Eng’g, 2013 WL 146341 at *4. Petitioners have failed to do so here.
          22     Similarly, Petitioners’ argument that their “strong” claim for injunctive relief somehow weakens “the
          23     equities for a stay,” Dkt 165 at 12, fails because their misclassification claims are not strong at all.
          24

          25      3
                       Further, none of Petitioners’ cases concerns a stay pending settlement and thus do not address
                       courts’ “strong judicial policy that favors settlements, particularly where complex class action
          26           litigation is concerned.” Allen, 787 F.3d at 1223; see, e.g., Pascal, 2019WL 5458282, at *4 (stay
                       inappropriate when premised on “a mere possibility that the law may at some point change to
          27           [defendant]’s benefit”); Jian Guo, 2017 WL 6547746, at *3 (denying stay request “pending the
                       Supreme Court’s resolution of [a] certiorari petition”); Meras Eng’g, 2013 WL 146341, at *5
          28           (denying stay pending completion of bankruptcy proceedings); Blue Cross, 490 F.3d at 724
                       (denying stay pending completion of related criminal cases).
Gibson, Dunn &                                                        7
Crutcher LLP
                      REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                                  3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 12 of 16


            1    DoorDash is confident that, at the appropriate time, it will prevail on the merits because each Petitioner
            2    is properly classified as an independent contractor under any applicable legal standard. The thousands
            3    of Petitioners here fail to allege which standard applies to each of them, but DoorDash wins under any
            4    of them—principally because it does not “control” Petitioners in their work and is in a different line of
            5    business than Petitioners.
            6           2.      Absent A Stay, Petitioners And DoorDash May Be Harmed
            7           Absent a stay, both Petitioners and DoorDash face an acute risk of harm.
            8           First, Petitioners risk confusion if they proceed to AAA at the same time they receive
            9    communications from the Marciano court. Keller Lenkner argues that it “will, of course, advise
          10     Petitioners of any class settlement options if any are approved.” Dkt. 165 at 165. Yet, in CenturyLink,
          11     the defendant submitted unrebutted evidence that Keller Lenkner failed to “provid[e] [its clients] with
          12     any information about alternatives to arbitration, including waiting to see if the Tentative Settlement
          13     in the Class Action Lawsuit obtained preliminary approval.” Dkt. 158-1 Ex. D ¶ 16. Rather, according
          14     to expert testimony, Keller Lenkner “manipulated [its] clients into choosing arbitration” over a
          15     settlement that may be a better option for them. Id. ¶ 15. Thus, the defendant was forced to seek an
          16     injunction against Keller Lenkner in order to preserve the effectiveness of the class-action settlement.
          17     After being presented with this evidence, the court enjoined all overlapping arbitrations. Permitting
          18     Keller Lenkner to seek arbitration here, before the Marciano settlement has had a chance to be
          19     approved, will unnecessarily risk the same disinformation campaign against Petitioners.
          20            DoorDash, too, will suffer hardship absent a stay. Petitioners do not dispute that the “threat of
          21     unrecoverable economic loss” in the form of nonrefundable filing fees constitutes irreparable harm.
          22     Iowa Utils. Bd. v. FCC, 109 F.3d 418, 426 (8th Cir. 1996). If this case were to continue and the Court
          23     were to compel arbitration, DoorDash would be forced to pay nonrefundable filing fees for claims that,
          24     if settled, would be rendered unnecessary.
          25            One recent example illustrates how Keller Lenkner’s rush to file AAA claims leads to wasteful
          26     filing fees. On July 2, 2019, Keller Lenkner filed a boilerplate arbitration demand with AAA on behalf
          27     of Jennifer Parangueo. DoorDash explained to Keller Lenkner that its boilerplate demands included
          28     no factual support for any of their claims for relief, but nonetheless made settlement offers of

Gibson, Dunn &                                                      8
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 13 of 16


            1    compromise to Ms. Parangueo and Keller Lenkner’s other clients, in order to avoid costly filing fees.
            2    On behalf of Ms. Parangueo, Keller Lenkner rejected DoorDash’s offer of compromise, forcing
            3    DoorDash to pay a $1,900 filing fee to open her arbitration case. But on January 21, 2020, Keller
            4    Lenkner informed DoorDash, without any explanation, that it was “withdrawing” Ms. Parangueo’s
            5    demand for arbitration. Supp. Lipshutz Decl. ¶ 9. DoorDash immediately notified AAA and Keller
            6    Lenkner that it would seek reimbursement of the $1,900 it paid to initiate Ms. Parangueo’s case, but
            7    Keller Lenkner has taken the position that Ms. Parangueo’s case is “closed” and that DoorDash has no
            8    recourse to recover the $1,900 it spent. A stay would prevent DoorDash from suffering similar
            9    unnecessary losses on a much a larger scale.
          10            3.      A Stay Would Simplify The Issues Before This Court
          11            A stay would unquestionably “streamlin[e] the questions that must be resolved by this Court.”
          12     Pieterson, 2019 WL 1466963, at *3. Petitioners’ claim that DoorDash’s cases—Pieterson, Rego, and
          13     Casserly—are inapposite because in those cases “similar and legal factual issues were presented to
          14     multiple courts at the same time,” and “the issues before this Court do not overlap at all with those
          15     before the state Court in Marciano.” Dkt. 165 at 16–17. But it does not matter whether the underlying
          16     legal issues in this case and Marciano are “different,” id. at 15, because any Petitioner in this case who
          17     accepts the Marciano settlement necessarily releases the claims that would be arbitrated. Keller
          18     Lenkner has acknowledged as much as it has filed a motion to intervene in the Marciano case, as well
          19     as objections to the settlement agreement, on behalf of one of the Petitioners here. While no one knows
          20     exactly how many Petitioners will choose to accept the Marciano settlement, it is simply untrue that a
          21     stay would “do nothing to simplify the task before the Court.” Id. at 16. There is no need to waste the
          22     Court’s and parties’ resources continuing to litigate (or arbitrate) claims that have been settled and will
          23     be released.
          24            Finally, Petitioners argue that DoorDash should not have “waited until mid-January 2020” to
          25     file its stay request. Dkt. 165 at 22. But the Court entered the parties’ stipulated briefing schedule
          26     regarding Petitioners’ amended motion to compel arbitration in mid-December. Dkt. 139. Pursuant to
          27     that schedule, DoorDash’s motion to stay proceedings was filed in coordination with its opposition to
          28     Petitioners’ amended motion. Dkts. 157, 158. Petitioners cite Bernstein v. Virgin Am., Inc., 2018 WL

Gibson, Dunn &                                                       9
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 14 of 16


            1    3349183, at *3 (N.D. Cal. July 9, 2018), in which the Court denied the defendant’s stay request when
            2    it “could have filed a motion to stay … on January 18, 2017” but “waited until March 26, 2018 to file
            3    its motion—after the parties had prepared and responded to, and the Court had read and heard argument
            4    on, motions for decertification and summary judgment.” Even if there were a delay here (and there
            5    was not, given the stipulated briefing schedule), any delay is a matter of weeks, not months as in
            6    Bernstein. Indeed, the parties stipulated to a schedule regarding this stay request, with the parties
            7    “agree[ing] that it will promote judicial efficiency and conservation of resources for the hearing on
            8    Respondent’s Motion to Stay to be scheduled for February 10, 2020 alongside Petitioners’ Amended
            9    Motion to Compel Arbitration.” Dkt. 160 at 2. DoorDash’s stay request is timely.
          10                                               CONCLUSION
          11            The Court should stay this action pending the Marciano settlement.
          12

          13     Dated: February 3, 2020                     GIBSON, DUNN & CRUTCHER LLP
          14

          15                                                 By:                 /s/ Joshua Lipshutz
                                                                                  Joshua Lipshutz
          16

          17                                                 Attorneys for Respondent DoorDash, Inc.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                     10
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 15 of 16


            1                                                PROOF OF SERVICE
            2           I, Tim Kolesk, declare as follows:
            3           I am employed in the County of Los Angeles, State of California; I am over the age of
            4    eighteen years and am not a party to this action; my business address is 333 South Grand Avenue,
                 Los Angeles, California 90071, in said County and State. On February 3, 2020, I served the
            5    following document(s):

            6           REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL
                        APPROVAL OF CLASS SETTLEMENT
            7
                        SUPPLEMENTAL DECLARATION OF JOSHUA LIPSHUTZ IN SUPPORT OF
            8           RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS
            9           SETTLEMENT

          10     On the parties stated below, by the following means of service:

          11             CUSTIS LAW, P.C.
                         Keith A. Custis
          12               kcustis@custislawpc.com
                         1875 Century Park East, Suite 700
          13             Los Angeles, California 90067
          14             (213) 863-4276

          15             KELLER LENKNER LLC
                         Ashley Keller
          16               ack@kellerlenkner.com
                         Travis Lenkner
          17               tdl@kellerlenkner.com
          18             Marquel Reddish
                           mpr@kellerlenkner.com
          19             150 N. Riverside Plaza, Suite 4270
                         Chicago, Illinois 60606
          20             (312) 741-5220
          21             Warren Postman
          22               wdp@kellerlenkner.com
                         1300 I Street, N.W., Suite 400E
          23             Washington, D.C. 20005
                         (202) 749-8334
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                   REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                               3:19-CV-07545-WHA & 3:19-CV-07646-WHA
                     Case 3:19-cv-07545-WHA Document 168 Filed 02/03/20 Page 16 of 16


            1           QUINN EMANUEL URQUHART & SULLIVAN, LLP
                        Justin Griffin
            2             justingriffin@quinnemanuel.com
            3           865 S. Figueroa St., 10th Floor
                        Los Angeles, California 90017
            4           (213) 443-3100

            5           Andrew Schapiro
                          andrewschapiro@quinnemanuel.com
            6           191 N. Upper Wacker Dr., Suite 2700 Chicago, Illinois 60606
            7           (312) 705-7472

            8        BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically
                      uploaded a true and correct copy in Adobe “pdf” format the above-listed document(s) to the
            9         United States District Court’s Case Management and Electronic Case Filing (CM/ECF) system.
                      After the electronic filing of a document, service is deemed complete upon receipt of the Notice
          10
                      of Electronic Filing (“NEF”) by the registered CM/ECF users.
          11
                     (FEDERAL) I declare under penalty of perjury that the foregoing is true and correct.
          12
                       Executed on February 3, 2020
          13                                                              /s/ Tim Kolesk
                                                                            Tim Kolesk
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                   2
Crutcher LLP
                 REPLY IN SUPPORT OF RESPONDENT’S MOTION TO STAY PENDING FINAL APPROVAL OF CLASS SETTLEMENT
                                             3:19-CV-07545-WHA & 3:19-CV-07646-WHA
